Citation Nr: 0201825	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  96-29 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disorder manifested as a total right knee replacement, 
currently rated as 30 percent disabling.  


2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder, claimed as secondary to the service-
connected right knee disability.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1975 to November 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision confirmed and 
continued a 30 percent rating for the veteran's right knee 
disability.  That rating decision also found that the veteran 
had not submitted new and material evidence to warrant 
reopening of his claim for service connection for a left knee 
disorder which he claimed was secondary to his service-
connected right knee disability.  

The case was previously before the Board in February 1998 and 
July 2000, when it was remanded for additional development, 
including retrieval of medical records.  The Board now 
proceeds with its review of the appeal. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected right knee disability is 
manifested by:  total right knee replacement (arthroplasty), 
extension to 0 degrees, flexion to 110 degrees, minimal 
medial laxity, slight swelling, slight quadriceps atrophy and 
weakness in the right thigh, occasional need to wear a brace, 
and complaints of pain and discomfort.  

3.  The RO denied service connection for a left knee 
disorder, claimed as secondary to the service-connected right 
knee disability in January 1990; the veteran was notified of 
this decision in January 1990 but did not file an appeal 

4.  No competent medical evidence establishing a causal 
relationship between the veteran's current left knee disorder 
and his service-connected right knee disability has been 
received since the January 1990 RO decision.  

5.  The evidence received since the January 1990 RO decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, and not in excess 
thereof, for the service-connected total right knee 
replacement, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. Part 4, including §§ 4.7, 4.68, 
4.71a and Diagnostic Codes 5055, 5256, 5257, 5260, 5261, 5262 
(2001).  

2.  The January 1990 decision of the RO denying service 
connection for a left knee disorder, secondary to the 
service-connected right knee disability, is final.  38 
U.S.C.A. § 7105(c) (West 1991 & Supp. 2001).

3.  Evidence received since the January 1990 RO decision 
denying service connection for a left knee disorder, 
secondary to the service-connected right knee disability, is 
not new and material, and the veteran's claim for service 
connection for a left knee disorder, secondary to the 
service-connected right knee disability, has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans' Claims Assistance Act 
of 2000 (VCAA) was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), and it essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law that 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  

After reviewing this law and its implementing regulations, 
the Board is satisfied that their requirements have been met 
in this case.  The Board has previously remanded this case to 
the RO for additional development including a VA examination 
and retrieval of additional medical records.  Under these 
circumstances, it may be concluded that VA's obligation to 
provide appropriate notice to the appellant and to develop 
his claim has been satisfied.  


II.  Increased Rating for Total Right Knee Replacement

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2001). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2001).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran injured his right knee during active service, and 
required surgical treatment of this injury.  On separation 
from service, the veteran  had chondromalacia of the right 
knee with instability.  Subsequent to service, the veteran 
continued to have complaints of right knee pain and 
instability.  His service-connected right knee disability 
required continuing treatment and in October 1988 the veteran 
required total right knee replacement surgery at the age of 
only 31.  

Subsequent to the right knee arthroplasty, the veteran still 
had complaints of right knee pain and impaired function as 
noted in an October 1994 VA treatment record.  This record 
indicated that the veteran occasionally used a knee brace on 
his right knee.  

In October 1994, a VA examination of the veteran was 
conducted.  Range of motion testing of the right knee 
revealed extension to 0 degrees and flexion to 125 degrees.  
Physical examination revealed slight swelling and crepitus of 
the right knee.  Medial collateral ligament laxity was also 
noted.  X-ray examination revealed the right knee replacement 
prosthesis in place without any loosening.  

VA medical treatment records from 1997 and 1998 reveal that 
the veteran required continuing follow-up and treatment for 
right knee complaints.  A September 1997 VA treatment record 
noted that the veteran limped and used a cane to walk.  A 
December 1997 VA treatment record reveals that the range of 
motion of the veteran's right knee was extension to 0 degrees 
and flexion to 120 degrees with pain on full flexion.  
Crepitus and popping of the right knee were also noted.  The 
treating physician's diagnosis was "failed right total knee 
[replacement]."  Another December 1997 VA orthopedic 
treatment note reveals that the veteran had minimal swelling 
and tenderness of the right knee.  Some laxity and crepitus 
were also noted.  

In July 1999 the most recent VA examination of the veteran's 
knees was conducted.  The veteran complained of right knee 
pain, locking, swelling, and grinding.  Physical examination 
revealed that the veteran walked without a limp.  Range of 
motion testing revealed extension to 0 degrees and flexion to 
110 degrees.  There was slight swelling and minimal medial 
laxity of the right knee.  All surgical scars were well 
healed.  The examiner noted slight atrophy and weakness of 
the quadriceps muscle of the right thigh.  The examiner 
indicated that the veteran's functional impairment of the 
right knee was such that prolonged walking, climbing, and 
squatting were very difficult for the veteran.  There was 
weakness of the right knee, and running and jumping were not 
possible with the right knee prosthesis.  

The service connected total right knee replacement is 
currently rated as 30 percent disabling under diagnostic code 
5055.  That rating code requires that a knee replacement 
(prosthesis) with intermediate degrees of residual weakness, 
pain or limitation of motion be rated by analogy to 
diagnostic codes 5256, 5261, or 5262, with a minimum rating 
of 30 percent.  A 60 percent rating contemplates a knee 
replacement with chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  A 100 
percent disability rating is assigned for 1 year following 
implantation of knee replacement prosthesis.  38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5055 (2001).   

Because of the nature of the rating criteria under diagnostic 
code 5055, the Board must refer to other diagnostic codes for 
rating knee disabilities.  Diagnostic code 5256 is used to 
rate ankylosis of the knee with ratings ranging from 30 to 60 
percent.  However, there is no indication that the veteran 
has ankylosis of the right knee.  Rather, the evidence of 
record reveals that the veteran has a range of motion form 0 
to 110 degrees.  As such, consideration of the veteran's 
right knee disability under diagnostic code is inappropriate.  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5256 (2001).   

Diagnostic code 5257 contemplates other impairments of the 
knee with severe recurrent subluxation or lateral instability 
warranting the maximum rating of 30 percent.  38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5257 (2001).  Because the veteran 
is already receiving a 30 percent rating for his service-
connected right knee consideration under this diagnostic code 
is not warranted.  

Limitation of flexion of the leg (knee) is rated under 
diagnostic code 5260.  However, the maximum assignable 
disability rating is 30 percent, so the veteran would not 
benefit from having his right knee disability rated by 
analogy under this diagnostic code.  38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5260 (2001).   

Limitation of extension of the leg (knee) is rated under 
diagnostic code 5261.  When extension is limited to 45 
degrees a 50 percent rating is warranted; this is the highest 
disability rating assignable under this diagnostic code.  A 
40 percent rating contemplates extension limited to 30 
degrees.  A 30 percent rating contemplates extension limited 
to 20 degrees.  A 20 percent rating contemplates extension 
limited to 15 degrees.  A 10 percent rating contemplates 
extension limited to 10 degrees.  Finally, when extension is 
limited to 5 degrees a noncompensable (0%) disability rating 
is assigned.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5261 
(2001).  The medical evidence of record reveals that the 
veteran has right knee extension to 0 degrees, which is the 
normal range of extension of the knee.  As such, he does not 
warrant an increased rating when this diagnostic code is 
considered.  

Finally, the Board has considered the veteran's right knee 
disability under diagnostic code 5262 for impairment of the 
tibia and fibula.  The highest assignable rating under this 
diagnostic code contemplates nonunion of the tibia and 
fibula, with loose motion, requiring a brace.  38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5261 (2001).  The Board believes 
that this is the best analogy for the veteran's right knee 
disability.  While there is no evidence of nonunion, there is 
evidence of pain, swelling, minimal medial laxity, slight 
quadriceps atrophy and weakness in the right thigh, 
occasional need to wear a brace or use a cane, and some 
limitation of motion of the right knee manifested by 
extension to 0 degrees, flexion to 110 degrees.  The Board 
understands that the veteran's right knee disability does not 
exactly match the criteria contemplated by the 40 percent 
rating under diagnostic code 5261.  However, based on the 
combination of right knee symptoms experienced by the 
veteran, the Board feels that the service-connected right 
knee disability more nearly approximates the disability level 
contemplated under diagnostic code 5261.   38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5261 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).  Therefore, 
the evidence supports an increased rating of 40 percent, and 
not in excess thereof, for the veteran's service-connected 
right knee disability.  

The Board has also considered the amputation rule in the 
rating of the veteran's service-connected right knee 
disability.  This rule states that the "combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation, diagnostic code 5165.  This 40 percent rating may 
be further combined with evaluation for disabilities above 
the knee but not to exceed the above the knee amputation 
elective level.  Painful neuroma of a stump after amputation 
shall be assigned the evaluation for the elective site of 
reamputation."  38 C.F.R. § 4.68 (2001).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2001) were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated.  Therefore, the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2001), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2001).  

VA regulations § 4.40 describes functional loss and indicates 
that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2001).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2001).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2001).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2001).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 40 percent evaluation for his service-connected right 
knee replacement.  The Board has considered the veteran's 
claim for an increased rating for his musculoskeletal 
disability under all appropriate diagnostic codes.  As stated 
above, painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2001).  This has 
been accomplished in the present case as the veteran is 
assigned a 40 percent disability rating for his right knee 
disorder.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

III.  New and Material Evidence

As noted in Section I above, during the pendency of this 
appeal, the president signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001).  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also eliminated the concept of a well-grounded claim.  The 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA or filed before the 
date of enactment and not yet final as of that date.  In 
light of the determination being made, the veteran is not 
prejudiced by the Board's consideration of the instant appeal 
without first returning the case to the RO for initial 
consideration of the implications of the VCAA on the 
veteran's claim.

Regulations implementing the VCAA were recently promulgated.  
One of these amends the regulation defining what constitutes 
new and material evidence.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
This amendment, however, was made effective with respect to 
claims filed on or after August 29, 2001, and is not 
applicable to the veteran's appeal since this attempt to 
reopen his claim for service connection was filed in August 
1994.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
1991).  In the present case, the veteran's claim for service 
connection for the left knee is one of secondary service 
connection.  That is, he claims that his service-connected 
right knee disability has caused him to develop a left knee 
disorder.  Service connection may also be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000).  

Reopening a claim which has been previously and finally 
disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of 
that claim.  38 U.S.C.A. § 5108 (West 1991); Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see Graves v. Brown, 8 Vet. App. 
522, 524 (1996).

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (a) (2001).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at the 
time of the last final disallowance of the claim and is not 
merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  The second question is 
whether the evidence is "material" in that it bears directly 
and substantially on the matter under consideration.  If such 
evidence is "so significant that it must be considered in 
order to fairly decide the merits of the claim," then the 
claim must be reopened.  Hodge v. West, 155 F.3d 1356 (1998); 
38 C.F.R. § 3.156(a) (2001).  When determining whether the 
veteran has submitted new and material evidence to reopen the 
claim, consideration must be given to all of the evidence 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In this case, the RO denied service connection for a left 
knee disorder, claimed as secondary to the service-connected 
right knee disability, in a January 1990 rating decision and 
notified the veteran of the decision that same month.  The 
veteran did not appeal the RO decision and it became final.  
38 U.S.C.A. § 7105(c) (West 1991).   

The specific matter under consideration in this case is 
whether a left knee disorder is proximately due to, or the 
result of, the veteran's service-connected right knee 
disability.  In order for the veteran's claim to be reopened, 
evidence must have been presented, or secured, since the 
January 1990 RO decision on the merits which is relevant to, 
and probative of, this matter under consideration.

The evidence of record at the time of the January 1990 RO 
rating decision which was relevant to the veteran's claim for 
service connection for a left knee disorder, secondary to the 
right knee disability was the veteran's service medical 
records and VA and private medical records dating from 1982 
to 1988.  The veteran's service medical records reveal that 
the veteran injured his right knee during service, but there 
is no evidence of any left knee injury or disorder.  

An August 1988 private x-ray examination report reveals that 
x-ray examination of the left knee showed "very minimal 
narrowing of the joint space.  Otherwise no abnormalities."  
Private medical treatment records dated December 1988 reveal 
that the veteran reported a history of left knee pain dating 
back 2 years.  The principal diagnosis was loose body and 
torn meniscus of the left knee.    

In this case the evidence submitted since the January 1990 RO 
decision that refers to the veteran's claimed left knee 
disorder includes: private and VA medical records dating from 
1983 to 1999, the veteran's VA vocational rehabilitation 
folder, and the veteran's 1996 hearing testimony.  The Board 
concludes that this evidence is new because it was not before 
the RO when it denied service connection for a left knee 
disorder in January 1990.  Although "new," this evidence is 
not "material" because it is does not bear directly and 
substantially upon the specific matter under consideration, 
namely whether the veteran's current left knee disorder has 
been caused by his service-connected right knee disability.  
The evidence is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

March 1983 VA treatment records reveal that the veteran was 
treated for bilateral knee pain.  The veteran's longstanding 
history of right knee injury was noted.  However, examination 
of the veteran's left knee revealed pain and effusion.  The 
veteran reported incurring a left knee twisting injury two 
weeks before.  The accompanying March 1983 VA x-ray report 
noted evidence of fluid in the left knee joint.  

A December 1991 VA treatment record reveals that the veteran 
injured his left knee in November 1991 and that he was 
scheduled for arthroscopic surgery in December 1991.  A 
series of private medical treatment records from a Dr. Kilroy 
were obtained.  In a November 1992 letter Dr. Kilroy recounts 
that the veteran suffered an on-the-job injury to his left 
knee in November 1991.  This injury resulted in a tear of the 
anterior cruciate ligament of the left knee which required 
surgical repair.  In December 1992, the veteran again 
required arthroscopic surgery of his left knee for a chondral 
fracture of the medial and lateral femoral condyle.  The 
records from Dr. Kilroy reveal continuing follow-up treatment 
through 1995 for the veteran's left knee disorder.  

In June 1996, the veteran presented sworn testimony at a 
hearing before a RO hearing officer.  The veteran testified 
that he felt his 1991 injury to his left knee was in part 
caused because he favored his right knee as a result of the 
service-connected right knee replacement, and that the 
additional weight bearing on his left knee contributed to his 
injury.  

There is a considerable volume of medical evidence of record 
showing treatment for both the veteran's right knee and his 
left knee.  The Board has reviewed all of this evidence.  
However, none of the medical evidence of record relates the 
veteran's left knee disorder to his service-connected right 
knee disability or to his military service.  The 1983 and 
1991 records clearly indicate that the veteran's left knee 
was injured at these times.  There is no medical evidence 
that relates the veteran's left knee injuries in 1983 or 1991 
to his service-connected right knee disability.  The veteran 
has testified that his service-connected right knee 
disability contributed to these injuries.  While lay 
testimony is competent to establish the occurrence of an 
injury, it is not competent to provide a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108); Chavarria v. Brown, 5 Vet. App. 
468 (1993) (an appellant's own recitations of his medical 
history does not constitute new and material evidence 
sufficient to reopen his claim when this account has already 
been rejected by the VA).

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the March 1991 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's prior denial of service connection for a left knee 
disorder remains final.  See Colvin, 1 Vet. App. 171; 38 
U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156 
(2001).











	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating of 40 percent, and not in excess thereof, 
is granted for the veteran's total right knee replacement, 
subject to the law and regulations governing the payment of 
monetary awards.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a left knee 
disorder, claimed as secondary to the service-connected right 
knee disability, that benefit remains denied.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

